Citation Nr: 1234819	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  08-14 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disorder (COPD) and asthma, also claimed as due to in-service gas, chemical, or Agent Orange herbicide exposure.

2.  Entitlement to service connection for fatty tumors of the lungs and other organs, also claimed as due to in-service gas, chemical, or Agent Orange herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel

INTRODUCTION

The Veteran served on active duty from October 1963 to August 1966.  He was awarded, among other things, a Purple Heart medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The case was brought before the Board in January 2010 and October 2011, at which times the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him a VA examination. The requested development having been partially completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims he incurred a respiratory disorder, to include COPD and/or asthma, as well as fatty tumors on his lungs and other organs due to his military service.  Specifically, he believes these conditions are either residuals of shrapnel injuries, to include scarring on his lungs, or secondary to chemical exposure.  

The Veteran's shrapnel wound injuries are well documented in his service treatment records.  In fact, he is currently service-connected for various shrapnel wound residuals, to include lung scarring.  In light of his Vietnam service, moreover, the Veteran is presumed to have been exposed to Agent Orange herbicide.  See 38 C.F.R. §§ 3.307, 3.309(e) (2011).  Also noteworthy, the Veteran's service treatment records reference a gas chamber exercise.  Specifically, in March 1966 the Veteran sought treatment to obtain a medical slip excusing him from going through a gas chamber because of chronic cough.  On examination, however, the physician found the Veteran's lungs clear and found "no reason he can't participate in gas chamber."  In light of the treatment entry, it is likely the Veteran was also exposed to gas chamber chemicals during his military service.

As a result of his service, the Veteran believes he incurred the claimed disorders.  

With regard to the Veteran's "fatty tumors" claim, medical evidence indicates a November 2005 CT scan of the chest showed a left adrenal nodule, which was thought to be an adenoma.  The Veteran has never been afforded a VA examination to ascertain whether the medical findings indicate a current disability and, if so, whether the disability is due to his military service, in light of in-service respiratory treatment and chemical exposure.  A VA examination is indicated.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's respiratory disorder claim, further development is also required.  This claim is complicated in that the record contains many statements from the Veteran indicating he had asthma "all" his life, to include prior to service, although he cannot remember exactly when he was actually diagnosed with the condition.  The Veteran's service treatment records note his self-reported history of asthma, allergies, and hay fever, but the records are notably silent as to an actual diagnosed disability.  Rather, on the Veteran's October 1963 entrance examination, the examiner merely noted the Veteran's "self-diagnosed asthma."  No such diagnosis was rendered on examination.  The Veteran was treated for an upper respiratory infection in January 1966 and, as mentioned above, complaints of chronic cough in March 1966.  At no time during his military service, however, was the Veteran clinically diagnosed with asthma.  Examinations in 1964, 1965, and 1966 again revealed self-reported whooping cough, asthma, sinusitis, hay fever, and pain or pressure in chest.  No examiner actually diagnosed the Veteran with asthma at those times.  Rather, the Veteran's shell fragment wounds were noted along with his self-reported "hay fever" and allergies to pollen and hay.  

Governing law and regulation provides that a veteran is presumed in sound condition at the time of entrance into the military except for defects noted when examined and accepted for service.  Only such conditions as recorded in examination reports are to be considered "noted."  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

The claims were remanded twice, in part, to obtain a medical opinion as to whether the presumption of soundness with regard to asthma can be rebutted by clear and unmistakable evidence that the disability (1) existed prior to service and (2) was not aggravated by service.  Id.; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Veteran was afforded a VA examination in July 2010 with a subsequent addendum to this examination in November 2011.  The examiner in the 2010 report and 2011 addendum found the Veteran's asthma clearly and unmistakably pre-existed service based entirely on the 1963 entrance examination noting the Veteran's "self-diagnosed asthma."  

In November 2011, specifically, the examiner found the Veteran's service treatment records, particularly the entrance examination, show "this [V]eteran is documented to have had asthma prior to entering the military service.  The records are clear and unmistakable."  The opinion is flawed, however, because despite the Veteran's self-reported symptoms, no in-service physician ever actually clinically diagnosed the Veteran with asthma during his military service or otherwise found a pre-existing asthmatic disability.  Merely noting a history of preservice medical problems does not suffice to "note" a medical condition that is present at induction.  See Crowe v. Brown, 7 Vet. App. 238 (1995).  The enlistment examination noted no disqualifying defects and the Veteran received the highest scores in each of the PULHES categories, a rating system used in such examinations to indicate the existence of physical conditions that might result in any limitations in military assignments.  

Indeed, there is significant medical evidence indicating the Veteran was not actually clinically diagnosed with asthma until years after his military service.  Specifically, chest x-rays in service were consistently negative.  A chest x-ray done in October 1966 after service was similarly negative.  The Veteran was hospitalized for arm pain in August 1967 where bronchial asthma was noted, but not treated.  It appears the diagnosis was based on the Veteran's self-reported medical history.  A June 1997 VA examination merely shows "a history of bronchial asthma."  His lungs were clear at the time of that examination.  

In August 2005, VA outpatient treatment records indicate a pulmonary consultation was obtained in light of the Veteran's past medical history.  While the Veteran claims to have a lengthy history of asthma (and a former 10-20 pack per year tobacco history), his regular treating physician had never actually heard him wheeze.  A CT scan of the chest actually revealed emphysematous changes consistent with COPD in both lungs versus asthma.  Ultimately, however, the pulmonary specialist found whether the Veteran has COPD or asthma was irrelevant as the treatment would be the same.  The VA pulmonologist also noted the Veteran's post-service occupation as a rancher, which puts him around hay on a regular basis.  

On the one hand, the Veteran has a lengthy history of smoking and a post-service occupation which consistent puts him around hay and other allergens.  On the other hand, service treatment records indicate the Veteran experienced ongoing symptoms of coughing and wheezing in service, with exposure to gas and herbicides and a history of shrapnel injury to the chest.  It is unclear from the record when exactly the Veteran was diagnosed with asthma and/or COPD, but neither condition was diagnosed or specifically treated during service.  The Board finds the VA examinations and opinions of record are insufficient to render a decision here.  A new VA examination is indicated.

VA should also take this opportunity to obtain recent VA outpatient treatment records from October 2011 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records for any relevant treatment from the VAMC from October 2011 to the present.  All efforts to obtain VA records should be fully documented, and the VA facilities must provide a negative response if records are not available.

2.  After the above records are obtained, to the extent available, schedule the Veteran for appropriate VA examinations of his claimed respiratory disorders and fatty tumors of the lungs and other organs, to determine the nature and likely etiology for every diagnosis rendered.

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner should be made aware that despite the Veteran's "self-diagnosed asthma" noted on his 1963 entrance examination, the Veteran is presumed to have entered the military service in sound condition because no medical diagnosis or defect was noted at the time.  

The examiner's attention is specifically directed to the following facts:  in-service treatment for shrapnel injuries, to include in the chest; in-service complaints and treatment for cough, chest pain, and hay fever; an in-service March 1966 treatment record referring to a gas chamber exercise; presumed in-service exposure to Agent Orange herbicides in Vietnam; post-service tobacco smoking habit; and post-service occupation as a rancher.

The examiner is to conduct a thorough examination and provide a diagnosis for any pathology found.  

Based on examination findings and a review of the record, the examiner must answer the following questions:

(a) Does the Veteran have a current diagnosis of fatty tumors in the lungs or any other organ?  If so, is it at least as likely as not (50 percent probability) that the Veteran's fatty tumors occurred during service or is otherwise attributable to service in light of the Veteran's shrapnel injuries, herbicide exposure, and gas chamber exposure versus post-service factors (such as smoking)?  The examiner should address the significance of the November 2005 finding of left adrenal nodule.  

(b) Does the Veteran have a current diagnosis of any respiratory disorder, to include COPD or asthma.  If so, is it is it at least as likely as not (50 percent probability) that any currently diagnosed respiratory disability occurred during service or is otherwise attributable to service in light of the Veteran's shrapnel injuries, herbicide exposure, and gas chamber exposure versus post-service factors (such as smoking)?  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Then, readjudicate the Veteran's issues remaining on appeal.  If the claims remain denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

